Case 4:07-cr-00070 Document 142 Filed on 03/16/20 in TXSD Page 1 of 4
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 16, 2020
                                                                David J. Bradley, Clerk
Case 4:07-cr-00070 Document 142 Filed on 03/16/20 in TXSD Page 2 of 4
Case 4:07-cr-00070 Document 142 Filed on 03/16/20 in TXSD Page 3 of 4
Case 4:07-cr-00070 Document 142 Filed on 03/16/20 in TXSD Page 4 of 4
